Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Withdrawal from Issue dated 10/8/2020 is noted.  Claims 1-23 remain pending.
Claim Rejections - 35 USC § 112
Claims 1-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of independent claims 1, 10 and 17 recites “narrowband irradiation devices.” Applicant lists the following semiconductor radiant energy sources as examples: “lasers, laser diodes, light emitting diodes, surface emitting laser diodes, surface emitting distributed feedback (SEDFB) laser diodes, VCSELs, and the like” (PG Pub. paragraph [0035], Exr’s emphasis). This, however, includes “full spectrum” white light LEDs, leaving undefined, and thus indefinite, the “narrowband,” subset of such devices. Applicants’ own US Pat. 11,184,955 defines “narrowband” to be “photonic energy whose full width, half max bandwidth is less than 150 nanometers, but in actual practice may often be less than 15 nanometers” (1:45-48, “column:lines”). The examiner suggests incorporating this definition into the instant application, perhaps short of the hedge in the second part, by virtue of Applicant’s lexicographical authority which has already defined “narrowband.”
Allowable Subject Matter

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/4/2022